DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 8/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-9 are directed to an invention non-elected without traverse.  Accordingly, claims 10-19 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: cancel claims 10-19. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: a substrate; a word line disposed in the substrate;  sa dielectric liner disposed between the substrate and the word line; an isolation layer disposed in the substrate to cap the word line; and an insulative plug penetrating through the isolation layer and extending into the word line (claims 1-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2016/0336413) discloses a recess array device but fails to disclose a substrate; a word line disposed in the substrate;  sa dielectric liner disposed between the substrate and the word line; an isolation layer disposed in the substrate to cap the word line; and an insulative plug penetrating through the isolation layer and extending into the word line.
Kim (US 2011/0024815) discloses forming gate in a recess in a substrate but fails to disclose a substrate; a word line disposed in the substrate;  sa dielectric liner disposed between the substrate and the word line; an isolation layer disposed in the substrate to cap the word line; and an insulative plug penetrating through the isolation layer and extending into the word line. 
Wu et al. (US 2017/0200722) disclose a recess access device but fails to disclose a substrate; a word line disposed in the substrate;  sa dielectric liner disposed between the substrate and the word line; an isolation layer disposed in the substrate to cap the word line; and an insulative plug penetrating through the isolation layer and extending into the word line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817